Citation Nr: 9927970	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-37 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of shrapnel wounds to the right shoulder and leg.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had recognized guerilla service from May 1945 to 
August 1945 and service in the Philippine Army from August 
1945 to April 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which denied the veteran's claim of service connection for 
shrapnel wounds to the right shoulder and leg.

In a rating decision dated in June 1976, the RO denied the 
veteran's claim of service connection for shrapnel wounds to 
the right shoulder and leg.  The veteran was notified of the 
RO's decision that same month.  The RO received the veteran's 
notice of disagreement in October 1976.  No substantive 
appeal was filed.  As such, the June 1976 rating decision 
became final in accordance with applicable law.

In February 1990, the veteran attempted to reopen his claim 
of service connection.  Subsequent to correspondence from the 
RO (dated in May 1990), the veteran submitted copies of post-
service VA outpatient treatment records.  The RO, in 
correspondence dated in August 1990, again denied the 
veteran's claim of service connection, stating that the 
evidence submitted did not establish service connection 
absent official records of treatment during service.  The 
veteran filed a notice of disagreement in September 1990 and 
his substantive appeal in November 1990.

The Board, in a January 1992 decision, denied the veteran's 
claim of service connection, stating that new and material 
evidence was required to reopen the veteran's claim and that 
the additional evidence subsequently received by the RO was 
not new and material.  The United States Court of Appeals for 
Veterans Claims (known as the U.S. Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, Court) affirmed the 
Board's decision, in a single-judge opinion issued in October 
1993.

In December 1995, the RO received the veteran's informal 
request to reopen his claim of service connection.  In a June 
1996 rating decision, the RO informed the veteran that his 
claim had been denied, as no new and material evidence had 
been submitted adequate to reopen his claim.  The veteran 
subsequently appealed.

In an August 1998 decision, the Board denied the veteran's 
claim, stating that the evidence received and considered 
after the Board's January 1992 decision was not new and 
material and that it did not create a reasonable possibility 
of a change in the outcome of the veteran's claim.  The 
veteran then filed an appeal with the Court.  On January 26, 
1999, the Court vacated and remanded the Board's August 1998 
decision, pursuant to the Federal Circuit Court of Appeals' 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the Board will now consider the veteran's claim 
in light of Hodge.

Also, the Board notes that the veteran submitted additional 
correspondence directly to the Board, in July 1999, in which 
he reiterated that he joined the guerilla forces in June 1942 
and that he sustained the shrapnel wounds in controversy in 
February 1945.  The veteran also attached another copy of his 
Affidavit For Philippine Army Personnel (Affidavit) (dated in 
March 1946).  As the veteran's assertions as to the 
chronology of events and copies of the Affidavit are already 
of record, the Board finds that its substantive discussion of 
the veteran's assertions and his Affidavit, in the decision 
below, subsumes this duplicative submission.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of 
shrapnel wounds to the veteran's right shoulder and leg was 
last denied by the Board in a January 1992 decision and 
affirmed by the Court in October 1993.

2.  Evidence received since the Board's January 1992 decision 
consists primarily of duplicate copies of the veteran's 
processing affidavit and post-service private medical 
records.  In effect, the state of the record remains 
unchanged.

CONCLUSIONS OF LAW

1.  Evidence received since the Board's January 1992 decision 
which denied the veteran's claim of entitlement to service 
connection for residuals of shrapnel wounds to the right 
shoulder and leg is not new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The Board's January 1992 decision which denied the 
veteran's claim of entitlement to service connection for 
residuals of shrapnel wounds to the right shoulder and leg is 
final, and the claim is not be reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

If a veteran disagrees with an RO rating decision, he must 
file both a notice of disagreement with the RO's 
determination and a corresponding substantive appeal, or the 
RO's determination becomes final. See 38 U.S.C.A. 
§ 7105(b)(1) (West 1991); 38 C.F.R. § 20.302 (1998).  Board 
decisions are also final and may be reopened only upon the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104.

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  Moreover, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5801.  
See Elkins v. West, 12 Vet. App. 209 (1999).

When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).  For purposes of determining whether 
new and material evidence has been presented, the evidence of 
record prior and subsequent to the last final decision is 
reviewed.  Evans, 9 Vet. App. at 274.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim; it is relevant and probative 
of the issue at hand.  38 C.F.R. § 3.156(a).  For purposes of 
establishing whether new and material evidence has been 
presented, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Controlling law also provides that service department 
findings are binding on VA for purposes of establishing the 
veteran's period of service.  See Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 
115 (1993).

II.  Factual Background

When the Board considered the veteran's appeal in January 
1992, the pertinent evidence of record consisted of the 
veteran's Affidavit, of which there were two differing 
copies, verification of the veteran's period of service from 
the appropriate service department, a copy of the veteran's 
certification as to recognized guerilla service (submitted by 
the veteran), a VA outpatient treatment record (dated in July 
1976), a copy of a medical certificate (dated in April 1945) 
stating that the veteran sustained his shrapnel wounds to the 
right shoulder and leg in February 1945, and the veteran's 
testimony at his RO hearing (conducted in April 1991).

The veteran's Affidavit (dated in August 1945) reflects the 
veteran's self-reported periods of service as November 1943 
to May 1945, as a guerilla in Pangasinan, and as May 1945 to 
August 1945, as a private assigned to a unit in Pasay.  The 
one wound noted is recorded as having been incurred in 
January 1945, which the veteran treated himself.  The 
veteran's subsequent Affidavit (dated in March 1946) lists 
the veteran's guerilla military service as May 1945 to 
February 1946 and notes that the veteran was hospitalized in 
February 1945 for a shrapnel wound received in Rizal.

The United States Army service department verified the 
veteran's periods of service as May 15, 1945 to August 21, 
1945, recognized guerilla service, and as August 22, 1945 to 
April 2, 1946, regular Philippine Army.

The copy of the veteran's certification as to recognized 
guerilla service, submitted by the veteran, lists May 15, 
1945, as the date the veteran joined the recognized guerilla 
services.

The VA outpatient treatment record (dated in July 1976) 
documents the veteran's shrapnel wounds to his right shoulder 
and leg and relates them to the war, noting that they were 
sustained in "raid areas."

The copy of the medical certificate (dated in April 1945) 
indicates that the veteran sustained his shrapnel wounds to 
the right shoulder and leg in February 1945, "caused from a 
fight between the enemy in Pasay Rizal 2/11/45."

At his RO hearing (conducted in April 1991), the veteran 
reiterated his belief that he was wounded on February 11, 
1945.  (Transcript (T.) at 2).  He also reiterated his belief 
that he enlisted in July 1942, wondering why the Army had 
only certified his service from May 15, 1945.  Id.


Subsequent to the Board's January 1992 decision, the RO 
received and considered private medical records (collectively 
dated from April 1996 to May 1997), a duplicate copy of his 
Affidavit (dated in March 1946), private medical records from 
the California Cardiovascular Consultants, and correspondence 
from one of his private physicians (dated in July 1997).

The private medical records (collectively dated from April 
1996 to May 1997), in pertinent part, reference the veteran's 
shrapnel wounds to the right shoulder and leg, noting that 
the injuries were incurred in World War II.

The private medical records from the California 
Cardiovascular Consultants reference the veteran's history of 
angioplasty and his Dupuytren's contracture of the left hand.

The correspondence from the veteran's private physician 
(dated in July 1997) indicates that the veteran "has a 
history of war injury which resulted [in] fractured right 
tibia."

III.  Analysis

In January 1992, the Board denied the veteran's claim of 
entitlement to service connection for residuals of shrapnel 
wounds to the right shoulder and leg, citing the June 1976 
rating decision which denied service connection and the need 
for new and material evidence to reopen a prior denial.  The 
Board found that the additional documents submitted by the 
veteran clearly indicated a period of service subsequent to 
the time of the veteran's injury and that, therefore, his 
shrapnel wounds could not have been incurred in service.  
Subsequent to the Board's decision and the Court's 
affirmance, the RO received and considered additional private 
medical records and a duplicative copy of the veteran's 
Affidavit (dated in March 1946).  While the Board recognizes 
the presumption of credibility afforded evidence presented by 
a veteran in an attempt to reopen a final decision, it does 
not find the additional evidence to be new and material, as 
required by law.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The private medical records (collectively dated from April 
1996 to May 1997) are new to the evidence of record, in that 
they were not before the Board in January 1992.  However, 
they are not material.  While they reference the veteran's 
injuries received in World War II, they do not clarify the 
timeframe involved, nor can they rebut the veteran's 
recognized period of service, as verified by the appropriate 
service department.  They are not probative of the issue 
truly at hand, the veteran's period of recognized service and 
his entitlement to service connection for residuals of 
shrapnel wounds to the right shoulder and leg.  For evidence 
to be considered sufficient to reopen a prior denial, it must 
be both new and material.  38 C.F.R. § 3.156(a).

The copy of the veteran's Affidavit (dated in March 1946) was 
before the Board in January 1992, when it considered and 
rejected the veteran's appeal.  As such, it is cumulative and 
redundant in effect and cannot be considered new and material 
evidence.  Id.

The private medical records from the California 
Cardiovascular Consultants are new but not material.  They 
are not probative of the issue at hand.  Indeed, they are 
completely unrelated to the veteran's claim of entitlement to 
service connection for residuals of shrapnel wounds to his 
right shoulder and leg and his disputed period of service.

The correspondence from the veteran's physician (dated in 
July 1997) is also new to the evidence of record, as it was 
not before the Board on January 1992.  However, it, too, is 
not material.  While it indicates that the veteran "has a 
history of war injury which resulted [in] fractured right 
tibia," it does not clarify the timeframe involved or rebut 
the veteran's period of recognized service, as verified by 
the appropriate service department.  It simply is not 
probative of these issues.

Therefore, in light of the evidence and law described above, 
the Board again concludes that no new and material evidence 
has been submitted, which is so significant, when viewed by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the case, i.e., entitlement to service connection.  
Here, this additional evidence is either unrelated to the 
veteran's shrapnel wounds, or duplicative of evidence already 
considered and rejected, or it fails to clarify the timeframe 
involved and cannot rebut the veteran's recognized period of 
service.  As such, this additional evidence does not 
"contribute to a more complete picture" as to the issue of 
entitlement to service connection for residuals of shrapnel 
wounds to the right shoulder and leg.  See Hodge v. West, 
supra.

The Board wishes to stress to the veteran the controlling law 
in this matter.  Here, VA, including both the RO and the 
Board, are bound by the service department findings as to the 
veteran's period of service.  See Duro v. Derwinski, supra.  
The record clearly indicates that the veteran received his 
shrapnel wounds in February 1945.  Indeed, the veteran 
himself has consistently reported a date of injury prior to 
May 1945.  However, the veteran's period of recognized 
service, as determined by the appropriate service department, 
is from May 1945 to April 1946.  As such, the veteran's 
shrapnel wounds to his right shoulder and leg could not have 
been incurred in service, as defined and applied in 
applicable legislation.

The Board also wishes to stress to the veteran that any 
further dispute as to his period of recognized service should 
be addressed in an application to the Board for Correction of 
Military Records. Cahill v. Brown, 7 Vet. App. 232 (1994).

The Board has disposed of this claim on the basis of whether 
new and material evidence has been submitted, as allowed by 
law.  See Barnett v. Brown, 83 F.3d. 1380; Green v. Brown, 4 
Vet. App. 382.  As such, the Board has considered whether the 
veteran was given adequate notice of the need to submit 
evidence or argument on the question presented for review, 
along with an opportunity to respond.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In view of the Court's January 26, 
1999, order and the Board's June 14, 1999, correspondence to 
the veteran, the Board finds that the veteran has been 
adequately informed of the evidence required in this case and 
afforded an opportunity to respond.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for residuals of 
shrapnel wounds to the right shoulder and leg, the first 
element has not been met.  Accordingly, the Board's analysis 
must end here.  Butler v. Brown, 9 Vet. App. at 171 (1996).


ORDER

New and material evidence has not been submitted sufficient 
to reopen the veteran's claim of service connection for 
residuals of shrapnel wounds to the right shoulder and leg.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

